Citation Nr: 1226872	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-49 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1959 to September 1963.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

Procedural history

The Veteran filed his original service-connection claim for tinnitus in September 2002.  The RO denied this claim in rating decisions dated in December 2002 and January 2003, which the Veteran did not appeal.

In May 2005, the Veteran filed a request to reopen his previously denied tinnitus claim, but the RO denied this request in a letter dated August 18, 2005.  Again, the Veteran did not appeal.

The RO received the Veteran's second request to reopen his tinnitus claim on December 30, 2008.  The RO denied this request in rating decisions dated in February and June 2009.  The Veteran filed a timely notice of disagreement with the RO's June 2009 determination, and he perfected an appeal as to this issue.  


FINDINGS OF FACT

1.  In an unappealed August 2005 decision, the RO denied the Veteran's request to reopen his service-connection claim for tinnitus.

2.  The evidence associated with the claims folder subsequent to the RO's August 2005 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for tinnitus.

3.  The evidence of record is in equipoise as to whether the Veteran's current tinnitus disability is related to his active duty military service.


CONCLUSIONS OF LAW

1.  The August 2005 RO decision which denied the Veteran's request to reopen his service-connection claim for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002);    38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the August 2005 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for tinnitus.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002);        38 C.F.R. § 3.156 (2011).

3.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1131 , 5107 (West 2002); 38 C.F.R.  §§ 3.102 , 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his tinnitus claim in January 2009.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is reopening and granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA or the Court of Appeals for Veterans Claims' (the Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.

Claim to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

As discussed in the Introduction above, the RO denied the Veteran's original service-connection claim for tinnitus in two unappealed rating decisions dated in December 2002 and January 2003.  The RO subsequently denied the Veteran's last request to reopen his service-connection claim for tinnitus in an August 2005 letter.  The Veteran did not appeal this denial, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim based on a finding that the record contained no evidence demonstrating that the Veteran had a current tinnitus disability that had its onset in, or was otherwise related to his active duty military service.  The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after August 2005] evidence bears directly and substantially upon this prior finding.

Although the Veteran has asserted at times both before and after August 2005 that he has experienced ringing in his ears from the time he was serving on active duty to the present day, he was not formally assessed as having a tinnitus disability by a medical professional until May 2009.  See the May 2009 VA examiner's report, page 3.

Notably, the Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."            See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this connection, the Board finds that the May 2009 VA examiner's identification of a current tinnitus disability at the May 2009 audiological examination constitutes new and material evidence as to the previously denied issue on appeal.  Such an assessment was not of record prior to the last final denial of the Veteran's claim in August 2005, and relates to an unestablished fact necessary to substantiate that claim.  As noted above, the credibility of medical assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for tinnitus.  See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's tinnitus claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Having stated as much, for reasons which will be expressed below, the Board finds that the probative evidence of record is in equipoise as to whether the Veteran's tinnitus disability had its onset in, or is otherwise related to his period of active duty service.  Thus, the Veteran's service-connection claim for tinnitus will be granted herein.  

Entitlement to service connection for tinnitus

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.   § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current tinnitus disability had its onset during his active duty military service from 1959 to 1963.  The Veteran contends that he was exposed to acoustic trauma during service in performance of his duties as an aircraft radio repairman, and that ringing in the ears began during his active duty service and has continued to the present day.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

It is undisputed that the Veteran has a current diagnosis of tinnitus.  See the May 2009 VA examiner's report, page 3.  Accordingly, element (1), current disability, is satisfied.

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do not show that the Veteran complained of, received treatment for, or was diagnosed with any tinnitus disability during his period of active duty service.  Nevertheless, the Veteran asserts that he suffered injury to his ears in service through exposure to regular acoustic trauma from aircraft engine noise in performance of his duties on the flight line as an aircraft radio repairman.  See, e.g., the Veteran's January 2009 Statement in Support of Claim.  Pertinently, the RO has already conceded in a prior rating decision that the Veteran did in fact experience acoustic trauma during his active service.  See the RO's June 2009 rating decision [awarding service connection for a bilateral hearing loss disability].  The Board finds no reason to disagree with this finding, as the Veteran's DD-214 does in fact indicate a military occupational specialty of aircraft radio repairman.  Accordingly element (2), in-service injury, is satisfied as well. 

With respect to crucial element (3), nexus or relationship, there is only one medical opinion of record addressing the etiology of the Veteran's tinnitus disability.  Upon review of the Veteran's medical history, and after examination of the Veteran, the May 2009 VA examiner pertinently determined that the Veteran's tinnitus was "less than likely related to any acoustic trauma, injury, disease, or event in military service."  By way of rationale, the VA examiner merely observed that the Veteran's service records and ambulatory care notes were negative for tinnitus.  See the May 2009 VA examiner's report, page 3.  In subsequent correspondence, the VA examiner added that tinnitus based on noise exposure would manifest at the time of the exposure, and that the Veteran's tinnitus was not related to active duty service because his in-service and post-service records showed no complaints of tinnitus until he filed his service-connection claim.  See the October 6, 2009 Report of Contact with the May 2009 VA examiner.

It appears that the May 2009 VA examiner has based her negative nexus opinion on the assumption that the Veteran's tinnitus must not have existed during service because his in-service medical records show no treatment for ringing in the ears.  While it may be true from a medical standpoint that tinnitus will manifest at the time of noise exposure, it does not follow that simply because the Veteran's service records do not document treatment for tinnitus that such ringing did not exist.  Indeed, the Veteran has consistently asserted to the contrary, noting that he has experienced ringing in his ears from his time in service to the present day.  See the Veteran's January 2009 Statement in Support of Claim.  

As discussed above, under 38 C.F.R. § 3.303(b) an alternative method of establishing the third element of service connection in the absence of an adequate medical nexus opinion is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97;  see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered when adjudicating service-connection claims, and that competent lay evidence can be sufficient in and of itself in certain circumstances to establish the presence of a disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Notably, the Federal Circuit also held in Buchanan that a lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible.  See Buchanan, 451 F.3d at 1337.   

The Veteran is certainly competent to report experiencing ringing in his ears following exposure to loud noise during his period of active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Indeed, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not a veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, after reviewing all the lay and medical evidence of record, the Board finds no reason to call the Veteran's credibility into question with respect to his report of in-service onset of tinnitus symptomatology, and his report of ongoing ringing in his ears from that time to the present day.  As discussed above, the Board has already found that the circumstances of the Veteran's duties as an aircraft radio repairman would likely have exposed him to acoustic trauma from jet engines during his period of active duty service.  As noted above, the Veteran's current bilateral hearing loss disability has already been medically attributed to this in-service acoustic trauma, and the RO has duly awarded the Veteran service connection for such disability.  Although the May 2009 VA examiner opined against a relationship between the Veteran's in-service noise exposure and his current tinnitus disability, she did so without providing an adequate explanation as to why this is the case, and failed to address the Veteran's competent assertions that he did in fact experience tinnitus symptomatology during service and for all times thereafter.  The Board adds that the May 2009 VA examiner did state that tinnitus based on noise exposure would manifest at the time of the exposure, which is precisely what the Veteran now asserts.  

In this connection, the Board finds that the evidence of record for and against the Veteran's claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.     § 3.102 (2011).  

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current tinnitus disability with his active military service is established.  Element (3) is therefore satisfied, and the benefit sought on appeal is allowed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


